IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 00-60061
                         Summary Calendar



MARYLYN R LEPRE,

                                    Plaintiff-Appellant,

versus


FRESENIUS MEDICAL CARE - NORTH AMERICA,
doing business as South Mississippi Kidney Center -
Biloxi; BIO-MEDICAL APPLICATIONS OF MISSISSIPPI, INC,
doing business as South Mississippi Kidney Center -
Biloxi; JEFF MCPHERSON; RILEY B MCILWAIN, JR; POMPOSA CALHOUN,


                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:98-CV-283-GR
                       - - - - - - - - - -
                         October 6, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Marylyn R. Lepre initially filed suit in Mississippi

state court alleging discrimination under Title VII, 42 U.S.C. §§

2000e, et seq. and 42 U.S.C. § 1981, and various state law claims



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
based on her contention that she was wrongfully terminated as well

as a claim of retaliatory discharge for filing Mississippi worker’s

compensation. The case was removed to federal court and her motion

to remand was denied.      The district court subsequently dismissed

her federal and state law claims.

     On appeal to this Court, she complains of error in the

district court’s denial of her motion to remand, the failure of the

district court to allow her additional time before granting summary

judgment, and the district court’s dismissal of her various causes

of action.   We find no merit in any of appellant’s contentions.

     Her original pleading in state court on its face sought relief

pursuant to Title VII of the Civil Rights Act of 1964 as well as

relief under 42 U.S.C. § 1981.         The district court did not err in

refusing to remand her claims to Mississippi state court.                We

affirm the denial of remand for the reasons stated by the district

court in its order dated July 27, 1999.

     Neither did the district court err in not postponing its

determination of the summary judgment motion.          The appellant had

more than adequate time to respond to the motion for summary

judgment and did not show in the district court why it needed

additional time to file a further response.            Indeed, appellant

failed to file a motion pursuant to Rule 56(f) of the Federal Rules

of Civil Procedure seeking any delay in consideration of the motion

on its merits.

     Finally,    with   respect   to   the   disposition   of   appellant’s

                                       2
claims, the district court correctly granted summary judgment and

we affirm the grant of summary judgment essentially for the reasons

set forth in the order of the district court dated December 20,

1999.     The appellee’s motion to strike the rebuttal brief is

DENIED.



     Accordingly, the judgment is in all things AFFIRMED.




                                3